Title: Remission for George French, Charles French, and Richard Montgomery Boyer, 26 January 1816
From: Madison, James
To: 


                    
                        [26 January 1816]
                    
                    Whereas it has been represented to me that George and Charles French and Richard Montgomery Boyer, all of George Town, in the District of Columbia, have been severally fined by a Court of Enquiry of the Militia of the said District for non-attendance in the Companies to which they respectively belonged, at and before the late attack of a British force on the City of Washington: and whereas it has been made satisfactorily to appear to me that the said George French, Charles French and Richard Montgomery Boyer were at that time all engaged in active and meritorious service against the common Enemy in another and a separate Corps, with the special permission of the Government: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit the fines aforesaid, and every part thereof.
                    [seal]
                    In Testimony whereof, I have caused the seal of the United States to be affixed to these Presents, and have signed the same with my Hand. Done at the City of Washington the 26th day of January AD 1816, & of the Independence of the United States the fortieth.
                    
                        James Madison,By the President,Jas. Monroe,Secy. of State.
                    
                